Exhibit Letter to Shareholders OVERVIEW 2008 was unquestionably one of the most challenging years ever to be involved in the investment business.While everyone was affected, we avoided most of the investment mishaps experienced by many others, largely due to the type of long-duration hard assets we own. We also thankfully avoided the liquidity issues experienced by many, owing to our long-term, asset-specific, investment grade capital structure. As a result, we were able to record strong cash flow from operations of $1.4 billion or $2.33 per share in 2008. This was one of our highest ever, although less than the total cash flows of the last few years because of a number of one-time items in the recent past. More importantly, these results display the sustainability of our core operating cash flows at a time when stable long-term cash flows are highly valued. The cash flow growth was due to solid performances from most of our operations, an increased contribution from our asset management activities and some realization gains. Net income was approximately $649 million, andwhile not as relevant a measure for our business, was a solid result. We believe many businesses are currently undervalued by the stock markets due to external factors, driven largely by liquidity concerns not necessarily relevant to the businesses. In fact, as we generate substantial free cash flow, the illiquidity of the markets is presenting us with investment opportunities which over the longer term should enable us to earn returns far higher than we would normally expect. We believe we are well positioned to capitalize on these opportunities as a result of our current cash position, available credit lines, the type of assets we own, the institutional relationships we have, and the contractual nature of the free cash flows we generate each year. Short-term fluctuations in our share price therefore have little effect on our business, because over the past 15 years we have seldom utilized our common shares to raise capital. Instead, we have been repurchasing shares at well below what we believe to be long-term net asset value. And while some asset values in our operations have decreased from last year, we believe the declines in the stock market are far greater than the reductions in fundamental asset values. In this regard, it is important to note that none of our major operations have sustained irreparable harm to their businesses, no major dilutions have occurred in the ownership of the company or our investments (in fact the reverse occurred in some cases where we have been able to invest our free cash at exceptional values), our cash flows in our renewable power operations are at record highs, and our office property leases are stable and of very long duration. Despite this, we recognize the performance of our share price in the stock market was dismal, and as substantial shareholders ourselves, we empathize with you. Our share price ended the year down 53% which resulted in our worst share price performance in 20 years. This reduced the compound 20-year return, inclusive of dividends, to approximately 14% or approximately 4% higher than the compound 20-year returns of the principal North American stock indices. 1 Annualized Total Returns Brookfield (NYSE) S&P TSX YEARS 1 (53.4)% (37.0)% (33.0)% 5 26.2% 2.8% 9.7% 10 24.1% 1.1% 8.1% 20 13.8% 9.8% 8.9% Focusing more specifically on our future, we currently have six operating priorities.
